DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Independent claim 1 is allowable because Subbarao teaches, ( US Patent 20110313274), “Subbarao”)  teaches, An information acquisition method implemented by a computer as an information acquisition apparatus for estimating a direction and strength of a current of a signal source (“[0043]…..See FIG. 2 which shows r' and the sensor 402 for measuring the magnetic field. The problem in MEG/MCG is, given B(r') measured at a large number of points r' spread out along all dimensions in a 3D volume space, and measured along 3 mutually perpendicular directions, estimate the 3D current density function J(r). According to Biot-Savart law, the magnetific field dB.sub.1(r') at r' due to the x-axis component of current (note: dA=dy dz is the area of one face of the voxel):
 Filler ( US patent 5706813) teaches, executing a voxel defining process to divide an area in which a signal source is assumed to be present and define a voxel division V1 specifying resolution of an image; ( Column 15 Line 55 – Column 16 line 4 : “In MR imaging, gradient fields are generated to create image planes such as the image plane 105 shown in FIG. 10A. The image plane 105 is divided into a matrix of voxels 106, which are the elemental imaging volumes. In order to be able to image the very small fascicular pattern within nerves, a high image resolution is needed, i.e., the image plane must be divided into voxels having a small cross-sectional area that can fit within most fascicles.” The resolution is high.)
Filler also teaches, executing a data collecting process to acquire magnetic field data resulting from measurement of a magnetic field generated in the area; ( Column 11 Line 33-43: “The sensors 36 illustrated in FIG. 2 as part of the splint-coil assembly 26 can be used to determine the relative orientation of the splint with respect to the main field. In one embodiment, the sensors 36 include the previously described sensors 124, shown in FIG. 5A, for sensing the main field. The sensors 124 shown in FIG. 5A can actually include two types of sensors: sensors for measuring magnetic fields, commonly referred to as magnetometers; and sensors for sensing electromagnetic fields, commonly referred to as rf sensors.”)
 executing a reconstructing process to estimate, by using a mathematical algorithm, a direction and strength of a current of a signal source at a location of each voxel based on the acquired magnetic field data, wherein the reconstructing process includes: 
Lu (CN 109410195 A translated) teaches calculating a Gram matrix by using a voxel division (“constructing a corresponding Gaussian kernel function for each voxel, so that each voxel is associated is a particle in the quantum system;
using each voxel corresponding to the gauss kernel function to create a Gram matrix N, and calculating N-1/2;
The each voxel corresponding to the gauss kernel function to calculating the Hamiltonian matrix H;
The Gaussian kernel function corresponding to each voxel and each voxel position, calculating position of the Gram matrix N matrix X;”)

However the combination of prior arts fails to expressly teach, calculating a Gram matrix by using a voxel division V2 defined coarser than the voxel division V1; and reconstructing, by using the Gram matrix, a direction and strength of a current of a signal source in the voxel division V1.

Independent claims 2 is a device and claim 2 is also allowable because of similar limitation as shown in claim 1.
Independent claim 3 is a computer readable medium claim and claim 3 is also allowable because of similar limitation as shown in claim 1.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466. The examiner can normally be reached M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAPAS MAZUMDER/Primary Examiner, Art Unit 2616